BARKETT, Justice,
concurring in part, dissenting in part.
I agree with the majority that “the potential for deception and confusion in advertising is great” in the legal field. Majority op. at 458. At the same time, a lawyer cannot be forced to surrender all first amendment freedom as the price of practicing law. Accordingly, I concur with those regulations which guard against deceiving or misleading the public. However, other regulations approved by the majority only regulate decorum. As laudable as this may be, and as distressing as I find many of these ads to be, I cannot say that these regulations are sufficiently narrow to comply with the requirements of the first amendment.
SHAW, C.J., and KOGAN, J„ concur.